Citation Nr: 0916906	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-28 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
residuals of a gunshot wound to the left femur with fracture, 
leg shortening, and retained foreign bodies with left greater 
trochanteric bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to July 
1969.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 50 percent evaluation for 
the Veteran's service-connected residuals of a gunshot wound 
to the left femur with fracture, leg shortening, and retained 
foreign bodies with left greater trochanteric bursitis.  

Additional evidence was forwarded to the Board in March 2009 
after the Veteran's case was certified on appeal.  See 38 
C.F.R. §§ 19.37, 20.1304 (2008).  The Veteran has waived 
initial RO consideration of the new evidence submitted in 
conjunction with his claim.  38 C.F.R. § 20.1304 (c) (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Throughout the rating period on appeal, the competent and 
probative evidence of record shows the Veteran's service-
connected residuals of a gunshot wound to the left femur with 
fracture, leg shortening, and retained foreign bodies with 
left greater trochanteric bursitis is characterized by 
subjective complaints of pain with objective evidence of 
painful motion and slight limitation of motion, without 
ankylosis and without fracture of the surgical neck of the 
femur or of the shaft/anatomical neck of the femur.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the 50 
percent assigned for residuals of a gunshot wound to the left 
femur with fracture, leg shortening, and retained foreign 
bodies with left greater trochanteric bursitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 
5255 (2008).  

2.  The criteria for entitlement to a separate disability 
rating of 10 percent for posttraumatic osteoarthritis due to 
residuals of a gunshot wound to the left femur with fracture, 
leg shortening, retained foreign bodies with left greater 
trochanteric bursitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.7, 4.71a, Diagnostic Codes 5003, 5010 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In this case, the RO sent a letter to the Veteran in August 
2005 regarding the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluation contemplates.  
The letter also informed the Veteran that he must provide 
medical or lay evidence demonstrating a worsening of his 
disability and the impact on his employment and daily life, 
which can also be substantiated by sending statements from 
other individuals who are able to describe in what manner the 
disability has become worse.  It also informed him that on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the 
letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  While the Board acknowledges the letter, the VCAA 
duty to notify has not been satisfied because the letter did 
not specifically advise the Veteran of the criteria necessary 
to warrant a higher evaluation for his service-connected 
disability.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

More recently, in Shinseki v. Sanders, No. 07-1209, 2009 WL 
1045952 (U.S. April 21, 2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 11.  As 
such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1.  However, the 
Veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his statements contending that his disability has 
worsened in severity and affects his overall daily 
functioning.  See the September 2005, December 2005, and 
August 2006 personal statements.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records.  The 
Veteran was also provided with VA examinations in connection 
with his claim, which are found to be adequate for rating 
purposes.  The examiners reviewed the Veteran's medical 
history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Decision  

Before addressing the merits of the Veteran's claim, a review 
of the procedural history must be addressed.  

In December 1968, while serving duty in Vietnam, the Veteran 
received a gunshot wound to the left leg above the knee, 
sustaining a fracture of the left femur.  He was transported 
to Da Nang, Vietnam where the wound was debrided and a 
steinman pin was placed in the proximal left tibial.  He was 
placed into a spica cast and transferred back to the United 
States for evacuation purposes.  Thereafter, the Veteran 
continued in traction and underwent a split-thickness skin 
graft to his left distal medial thigh.  Treatment records 
reveal that the Veteran was treated in traction for two 
months and transitioned to a cast treatment, which ultimately 
led to the successful union of his fracture.  

In a September 1969 rating decision, the RO granted a 
temporary total convalescent rating under Diagnostic Code 
5256 for the Veteran's service-connected residuals of a left 
leg gunshot wound.  It was noted that the rating would be in 
effect for six months as of July 26, 1969.  In April 1970, 
the RO separately evaluated the residuals associated with the 
Veteran's service-connected left leg gunshot wound.  The RO 
assigned a 60 percent evaluation under Diagnostic Code 5255 
for the residuals of a gunshot wound with left femur fracture 
and knee impairment, and a noncompensable evaluation was 
assigned for a right thigh donor scar under Diagnostic Code 
7805, both effective February 1970.  VA examination findings 
in April 1973 resulted in lowering the Veteran's disability 
evaluation for his service-connected residuals of a gunshot 
wound with left femur fracture and knee impairment from 60 
percent to 30 percent disabling under Diagnostic Code 5255, 
effective August 1973.  The noncompensable assigned for the 
service-connected right thigh donor scar remained unchanged.  
In February 2004, the Veteran filed an informal claim for 
increase.  He indicated that his leg condition had worsened 
with a loss of flexibility and increased pain.  Based upon 
recent VA examination findings, the RO increased the 
Veteran's evaluation to 50 percent disabling under Diagnostic 
Code 5255, effective February 2004, in the June 2004 rating 
decision.  In addition, the RO granted service connection for 
lumbar strain and shell fragment wound scar of the left lower 
thigh, and assigned both 10 percent evaluations, effective 
April 2004 and February 2003, respectively.  

Subsequently, the Veteran submitted a second informal claim 
for increase for his service-connected residuals of a gunshot 
wound disability, and in the December 2005 rating decision, 
the RO continued the 50 percent evaluation under Diagnostic 
Code 5255.  The Veteran appealed therefrom and contends that 
his service-connected residuals of a gunshot wound to the 
left femur with fracture, leg shortening, and retained 
foreign bodies with left greater trochanteric bursitis 
warrants a higher rating.  

As previously stated, the Veteran's service-connected 
disability is currently rated as 50 percent disabling under 
Diagnostic Code 5255.  However, Diagnostic Code 5255 does not 
allow for a 50 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Based upon the language in the 
December 2005 rating decision and July 2006 Statement of the 
Case (SOC), the Veteran's disability is actually rated under 
a muscle group code, since his disability is referred to as a 
"severe muscle disability."  However, the RO has never 
indicated in its decisions which diagnostic code has been 
used to evaluate the Veteran's service-connected residuals of 
a gunshot wound disability.  Under the muscle diagnostic 
codes pertaining to the foot, leg, pelvic girdle, and thigh, 
the only diagnostic code that allows for a 50 percent rating 
is Diagnostic Code 5317 for Muscle Group XVII; however, this 
is the maximum rating possible under the diagnostic codes 
pertaining to the stated body parts.  

Rather than remanding this claim back to the RO for 
clarification as to what diagnostic code has been used to 
rate the Veteran's service-connected disability, the Board 
will determine whether a higher rating is warranted under 
both the criteria for musculoskeletal disabilities for joints 
and muscle disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In April 2004, the Veteran underwent a VA examination for his 
service-connected disability.  He reported stiffness in the 
left leg and left thigh with cold, damp weather.  He denied 
swelling, heat, redness, locking, and drainage, but 
complained of instability about once a month and flare-ups 
three to four times a week.  The Veteran admitted to taking 
Aleve and performing swimming exercises to alleviate the 
pain; however, the pain in the left thigh area has increased 
and often lasts for two to two and a half hours.  He reported 
having a cane and left ankle brace, but did not use them.  

Physical examination of the Veteran revealed a scar on the 
left lower thigh above the left knee, measuring at 12 
centimeters by 4 centimeters.  The examiner described the 
scar as anteriomedial, hypopigmented, soft, and mobile with 
an obvious depression due to loss of underlying tissue.  
Associated with the scar was numbness over and distal to the 
scar for approximately 4 centimeters, but it was not keloid.  
In addition, there was a scar on the right posterior thigh, 
measuring 2 centimeters by 1.5 centimeters rounded with 
jagged edges, hypopigmented, but not keloid.  Otherwise, 
range of motion testing for the left knee revealed extension 
to 0 degrees and flexion to 110 degrees active and 115 
degrees passive.  No instability was objectively shown.  
Flexion of the left hip was to 83 degrees, external rotation 
to 36 degrees, internal rotation to 13 degrees, extension to 
9 degrees, adduction to 25 degrees, and abduction to 45 
degrees.  The VA examiner noted left hip pain associated with 
internal rotation.  Muscle strength testing reflected 
weakness of the left quadriceps muscles compared to the 
right, and weakness of the left hamstring compared to the 
right hamstring.  There was normal and equal strength of 
dorsi and plantar flexion of both feet, deep tendon reflexes 
were 2+, and lower extremities were equal bilaterally.  
Sensory testing was intact for the lower extremities except 
for associated numbness over a left patella scar, and there 
were no pathological reflexes.  

The VA examiner reported that the Veteran's gait was normal, 
but there was pain in the left thigh in the area of the 
gunshot wound, which appeared to have lack of endurance 
following repetitive use of the muscles of the quadriceps and 
hamstring muscles in the left thigh.  From the anterior 
superior iliac spine to the left medial malleolus, the VA 
examiner measured the left leg at 89 centimeters with the 
right leg measuring at 90 centimeters.  X-ray testing 
exhibited several tiny metallic fragments or shrapnel 
fragments in the soft tissues in the dorsal and lateral 
aspect of the distal thigh.  The VA examiner diagnosed the 
Veteran with an old, healed comminuted fracture distal shaft 
of the left femur with multiple shrapnel fragments in soft 
tissue, loss of some muscle/soft tissue, and loss of range of 
motion in the left knee and hip.  He also reported weakness 
of the left quadriceps and hamstring muscles more likely than 
not secondary to the in-service gunshot wound, disfiguring 
scar of the left thigh, leg length discrepancy of the left 
femur, and lumbosacral strain with slight spurring at L2.  

An April 2004 VA outpatient treatment notes that left knee 
pain worsens with activity.  The Veteran was diagnosed with 
degenerative joint disease of the left knee and prescribed 
Naproxen for pain.  

The Veteran underwent another VA examination for his service-
connected disability in November 2005.  He complained of 
worsening pain around the left knee, hips, and region of the 
fracture.  He described the pain near the fracture as if 
"the bone is going to break" when he walks.  The Veteran 
stated that the pain was 10/10 in terms of severity, and 
taking Tylenol while removing weight from his leg helped to 
alleviate the pain.  He added that flare-ups occur three out 
of every four days, and he had pain, weakness, fatigability, 
and lack of endurance with respect to his quadriceps muscles.  
He denied the use of braces, canes, or corrective shoes and 
reported no history of dislocation or subluxation.  

Examination of the Veteran revealed a significant scar 
measuring 12 centimeters by 4.5 centimeters on the anterior 
medial aspect of the left thigh.  The scar was soft, 
hypopigmented, and adherent to the deep underlying tissue.  
The examiner noted obvious depression of the scar and there 
was marked hypersensitivity in that region as well.  The left 
knee demonstrated mild tenderness along the medial and 
lateral joint lines with no effusion.  There was 
patellofemoral crepitus present and markedly tender to 
palpation over the fracture site.  The examiner noted that 
palpation of the iliotibial band and greater trochanteric 
bursa of the hip was also indicative of pain.  Varus, Valgus, 
and Lachman's testing were all negative, but FABER (Flexion, 
ABduction, and External Rotation of the hip) testing showed 
pain in the left sacroiliac joint, and the left leg was 
shorter than the right leg by approximately two centimeters.  
Left knee range of motion testing revealed flexion to 90 
degrees with worsening pain, weakness, and lack of endurance 
in the quadriceps and hamstring muscles after several 
repetitions.  

Left hip range of motion testing noted forward flexion to 95 
degrees, external rotation to 40 degrees, and internal 
rotation to 10 degrees.  The examiner indicated that external 
rotation of the Veteran's left hip produced some pain at the 
knee along the ileus sorus tendon on the lateral border of 
the knee, and internal rotation produced pain in the groin.  
X-ray testing demonstrated an old healed fracture of the 
distal femur with shrapnel noted in the distal left thigh.  
There was approximately 5 degrees of mild extension at the 
fracture site, narrowing of the medial and lateral joint 
compartments of the left knee with some subchondral 
sclerosis, and an irregularity of the patellofemoral joint of 
the left knee.  X-rays of the left hip were unremarkable.  

The examiner diagnosed the Veteran with an old healed 
fracture of the distal left femur with multiple shrapnel 
fragments; residual loss of length and range of motion of the 
left knee and hip with significant atrophy and painful scar 
of the left quadriceps; residuals of a healed fracture now 
with left sided knee arthritic changes; and left greater 
trochanteric bursitis with some sacroiliac joint degenerative 
changes.  The examiner explained that the Veteran's pain 
associated with his service-connected disability had 
subjectively worsened over time, and he had diminished left 
knee range of motion compared to the previous VA examination 
in April 2004.  He opined that the increased pain, greater 
trochanteric bursitis, and changes in both sacroiliac (SI) 
joints are related to the altered mechanics of his lower 
extremity due to his service-connected lower extremity 
gunshot wound.  

In a November 2005 VA clinical record, the Veteran reported 
running in a race, but encountered significant pain during 
the race. He was noted as being an avid runner, which helped 
him release stress and deal with depressing experiences.  

In February 2009, the Veteran underwent further VA 
examination.  He admitted to the examiner that he was not 
limited in his walking distance or sitting time, but was 
limited in his standing time to ten to fifteen minutes.  He 
reported wearing a left knee brace, but used no crutches or 
canes.  The Veteran informed the examiner that he endured 
pain, stiffness, and giving way episodes of the left knee.  
The symptoms had worsened over the last several years, and he 
alluded to pain in his anterior knee.  He stated that the 
pain was constant and occasionally sharp, with no radiation.  
He rated the discomfort as an 8/10 in terms of severity and 
reported no history of flare-ups.  

Objectively, the examiner noted a slightly antalgic gait 
favoring his left side with a walk in a slightly equinus 
position indicating a leg length discrepancy with the left 
leg shorter than the right.  Visual inspection of the left 
lower extremity revealed a well-healed, split-thickness skin 
graft scar on the distal medial left thigh with loss of some 
of his vastus medialis oblique (VMO) muscle belly.  The 
examiner stated that the Veteran was tender to palpation 
around both the medial and lateral facets of his left patella 
with no particular joint line tenderness.  His left knee was 
stable to varus and valgus stress at both neutral and 30 
degrees.  He exhibited a negative anterior, posterior drawer, 
negative Lachman's testing, negative McMurray testing, 
positive patellar grind, positive patellar apprehension, and 
significant patellofemoral crepitus with active range of 
motion of the left knee.  Range of motion testing revealed 
flexion to 110 degrees and flexion contracture to 5 degrees, 
while repetitive flexion and extension caused increased pain 
with no fatigue, weakness, lack of endurance or 
incoordination.  There was pain at the extreme of flexion.  A 
supine examination reflected approximately a 1.5 centimeters 
leg length discrepancy with the left leg shorter than the 
right.  X-rays noted an old healed fracture with distal shaft 
of the left femur with several metal fragments in the soft 
tissues, hypertrophic spur formation, and no evidence of 
blastic or lytic lesions or suprapatellar effusion.  

The VA examiner diagnosed the Veteran with posttraumatic 
osteoarthritis of the left knee caused by his service-
connected residuals of a gunshot with fracture of the left 
femur with shortening and retained foreign bodies.  

Throughout the rating period on appeal, the Veteran's 
service-connected disability is currently rated as 50 percent 
disabling under Diagnostic Code 5255.  Diagnostic Code 5255 
provides for assignment of ratings for impairment of the 
femur (fracture, or malunion).  In order to achieve the next-
higher 60 percent rating, the evidence must show fracture of 
surgical neck of the femur with false joint, or for fracture 
of shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weight bearing preserved with the 
aid of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5255.    

For VA compensation purposes, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  The normal range of motion for the knee is 
from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II.  

Based upon the evidence of record, as detailed in pertinent 
part above, the Board finds that a rating in excess of 50 
percent under Diagnostic Code 5255 is not warranted for any 
portion of the rating period on appeal.  Indeed, there is no 
evidence of record showing nonunion of a femur without loose 
motion, weightbearing preserved with aid of brace, nonunion 
with loose motion, or fracture of the surgical neck with 
false joint.  Thus, a higher rating is not warranted under 
Diagnostic Code 5255.  

Other diagnostic codes pertaining to the hip, thigh, knee, 
and leg must be considered in determining whether a higher 
evaluation is warranted for the Veteran's service-connected 
disability.  However, the Board notes that only two 
orthopedic diagnostic codes, 5250 and 5256, allow for a 
rating in excess of 50 percent, for ankylosis of the hip and 
knee, respectively.  The evidence here reveals that the 
Veteran has movement of the left hip and knee in planes of 
excursion (flexion, extension, abduction), tested during all 
three VA examinations, which clearly indicates that he does 
not have ankylosis.  To that end, in the absence of ankylosis 
of the hip and left knee, Diagnostic Codes 5250 and 5256 are 
not for application.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5250, 5256.  

The record also reflects that the Veteran has left leg 
shortening, as evidenced on all three VA examination reports.  
The April 2004 VA examiner indicated that the Veteran's left 
leg measured at 89 centimeters with the right leg measuring 
at 90 centimeters.  Similarly, the November 2005 VA examiner 
reported that the left leg was shorter than the right leg by 
approximately 2 centimeters, and the February 2009 VA 
examiner stated that the supine examination reflected an 
approximate 1.5 centimeters leg length discrepancy.  However, 
entitlement to an increased or separate compensable rating 
pursuant to Diagnostic Code 5275, rating shortening of the 
bones of the lower extremity, is not warranted, as the left 
leg is only 1 to 2 centimeters shorter than the right leg.  A 
shortening of 11/4 to 2 inches (3.2 cm. to 5.1 cm.) is 
required for a 10 percent rating.  Furthermore, as the 
Veteran is currently rated under Diagnostic Code 5255, which 
is a rating code for fracture and faulty union associated 
with the hip and thigh, Diagnostic Code 5275 cannot be 
combined with other ratings for fracture or faulty union in 
the same extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5275.  Thus, a separate rating is not warranted under 
Diagnostic Code 5275.  

The Board has also considered the Veteran's service-connected 
disability under Diagnostic Codes 5003 and 5010, concerning 
degenerative arthritis.  Arthritis due to trauma is rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, a rating of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group 
of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  

In this case, the February 2009 VA examiner diagnosed the 
Veteran with posttraumatic osteoarthritis of the left knee.  
Additionally, VA examination findings from all three 
examinations report pain and limitation of motion of the left 
knee.  Moreover, such left knee symptomatology is not 
duplicative of the symptoms contemplated under the Veteran's 
currently assigned 50 percent rating for gunshot wound 
residuals of the left femur and hip.  Thus, a separate 10 
percent rating for the left leg disability is warranted under 
the criteria of Diagnostic Code 5010, and such award does not 
violate the rules against pyramiding under 38 C.F.R. § 4.14.  
See   Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In regard to evaluating the Veteran's service-connected 
disability under the muscle codes, the Board notes that when 
compensable muscle group injuries are in the same anatomical 
region but do not act on the same joint, the rating for the 
most severely injured muscle group will be increased by one 
level, and used as the combined evaluation for all affected 
muscle groups.  38 C.F.R. § 4.55(e).  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, and impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

As mentioned earlier, it appears that the RO assigned the 50 
percent rating under Diagnostic Code 5317 as that is the only 
diagnostic code that allows for a 50 percent rating.  
However, it is conceivable that based upon the facts of this 
case, the RO may have evaluated the Veteran's left hip and 
left knee separately, increased the level of the most 
severely injured muscle group by one level, and used it as 
the combined evaluation for the affected muscle groups, which 
inevitably could also enable a 50 percent rating under 
Diagnostic Code 5317.  In either case, the Veteran is 
currently receiving the maximum evaluation under the 
diagnostic codes pertaining to the muscles involving the 
pelvic girdle and thigh; therefore a higher rating is not 
warranted under Diagnostic Codes 5313 through 5318.  

The Board notes the application of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (addressing 38 C.F.R. §§ 4.40, 4.45) to the 
evaluation of the Veteran's service-connected disability 
under Diagnostic Code 5255 is not appropriate, as that  
diagnostic code does not contemplate limitation of motion and 
thus could not serve as a basis to the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5255 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  

As an aside, the Board notes that during all three VA 
examinations, the examiners commented on and described scars 
located on the thighs associated with the Veteran's service-
connected residuals of a gunshot wound disability.  As stated 
above, the Veteran is separately rated for the left lower 
thigh scar and the right thigh donor site scar; however, he 
has not expressed disagreement with the current disability 
ratings for either scar.  In any event, while the left thigh 
scar was painful and sensitive, there is no support for a 
rating in excess of 10 percent under applicable diagnostic 
codes.  Indeed, as the scar was not shown to cause limitation 
of motion, Diagnostic Codes 7801 and 7805 is not for 
application.  All other potentially applicable diagnostic 
codes fail to offer a rating in excess of 10 percent.  

Regarding the noncompensable right thigh scar, there is no 
showing of any objective symptomatology, or any subjective 
complaints.  Therefore, there is no basis for assignment of a 
higher evaluation over any portion of the rating period on 
appeal.

Finally, an extraschedular evaluation is not for 
consideration regarding the Veteran's service-connected 
residuals of a gunshot wound to the left femur with fracture, 
leg shortening, and retained foreign bodies with left greater 
trochanteric bursitis.  The evidence does not show that the 
Veteran's service-connected disability presented or presents 
such an unusual or exceptional disability picture as to 
render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  In deciding the disability rating 
issue herein, the Board has considered the provisions of 38 
C.F.R. § 4.10, which relate to functional loss as well as the 
Veteran's contentions that his service-connected disability 
affects his daily activities.  However, the Veteran's 
service-connected disability is adequately compensated for by 
the evaluation currently assigned.  

In conclusion, the evidence reveals that the Veteran's 
service-connected for residuals of a gunshot wound to the 
left femur with fracture, leg shortening, and retained 
foreign bodies with left greater trochanteric bursitis does 
not warrant a higher rating in excess of 50 percent.  
However, a separate 10 percent evaluation is warranted for 
posttraumatic osteoarthritis of the left knee.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

					(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased evaluation in excess of 50 
percent for residuals of a gunshot wound to the left femur 
with fracture, leg shortening, and retained foreign bodies 
with left greater trochanteric bursitis is denied.  

Entitlement to a separate 10 percent rating for posstraumatic 
osteoarthritis of the left knee due to residuals of a gunshot 
wound to the left femur with fracture, leg shortening, and 
retained foreign bodies with left greater trochanteric 
bursitis is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


